Title: Thomas Jefferson to William Duane, 11 March 1809
From: Jefferson, Thomas
To: Duane, William


          Sir   Washington  Mar. 11. 09 
          Such has been the hurry & bustle of the close of a session of Congress & of my departure, which now takes place in an hour that I have not been able to acknolege the reciept of your letters, but I did what was essential as to the most important one. I consulted with Genl Dearborne and we concluded that the public service permitted the indulgence and the proceeding which would accomodate your own private affairs, & I presume you saw him on his passage through Philadelphia. I have also taken the necessary measures here with the proper persons, for the same purpose, and I expect you will be accomodated. you know best whether it would be adviseable for you to go into the same explanations with the new Secretary at war as he passes through your city.  I sent a few days ago to mr Weightman for his account, expecting it would as usual include that for the Aurora but it did not. will you be so good as to forward it to me at Monticello, and hereafter send me the country Aurora only. altho’ pressed in time I cannot conclude without thanking you for the information you have usefully conveyed to me from time to time, & for the many proofs of your friendship & confidence. I carry into retirement deep seated feelings for these favors, and shall always recollect them with pleasure. wishing you every felicity & success I pray you to accept the assurances of my great esteem & respect.
          
            Th:
            Jefferson
         